DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/JP2017/046722, filed on 12/26/2017, which is entitled to and claims the benefit of priority of JP Patent App. No. 2016-254053, filed 12/27/2016. The preliminary amendment filed on 06/25/2019 is entered and acknowledged by the Examiner.
3.	Claims 1-12 are pending. Claims 1-12 are under examination on the merits.
  
Information Disclosure Statement
4.	The information disclosure statement submitted on 06/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.
Drawings
5.	The drawings are received on 06/19/2019. These drawings are acceptable.

Priority

6.	Receipt is acknowledged of papers submitted on 06/19/2019 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4-7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yonekawa et al. (JP 2015-216095 A, machine translation, hereinafter “”095”) in view of Gen Masuda (US Pub. No. 2015/0203518 A1, hereinafter “”518”).

Regarding claims 1-2,4-7,9-10: “095 teaches a light-emitting electrochemical cell (Page 5/18, [0019]) comprising a first electrode, a second electrode, and a light-emitting layer disposed between the first electrode and the second electrode (Page 5/18, [0019], Fig 1), wherein the light-emitting layer contains an ionic compound (Page 7/18, [0026]; Page 10/18, [0037]. “095 does not expressly teach the ionic compound contains an anion having a silicon atom, wherein the anion has a silicon-containing group represented by the following formula (1a) and an anion group, the anion group is an oxoanion group, the anion group is represented by -SO3-, -O-SO3-, or -OP(OR°)O2-. wherein R° is an alkyl group having 1 to 4 carbon atoms or the silicon-containing group and the anion group are bonded via an alkylene group having 2 to 12 carbon atoms, wherein the anion is represented by the formula (1) as set forth. 

    PNG
    media_image1.png
    183
    438
    media_image1.png
    Greyscale

However, “518 teaches an ionic liquid comprising a phosphonium salt represented by formula (1) as shown below (Page 1, [0016], in the formula, R1 represents an alkyl group having 1 to 10 carbon atoms (Page 1, [0016]; Page 1, [0018]), R2 represents an alkyl group having 8 to 20 carbon atoms (Page 1, [0016]), R3 represents an alkyl group having 1 to 8 carbon atoms (Page 1, [0016]; Page 1, [0019]) and n represents an integer of 1 to 12 (Page 1, [0016]; Page 1, [0020]),  wherein the number of carbon atoms in R2 is greater  than that in R1 (Page 1,[0016]).

    PNG
    media_image2.png
    139
    224
    media_image2.png
    Greyscale

“518 teaches the synthesis of compound (1) (Page 2, [0061]), and compound (2) satisfying the ionic compound contains at least one cation being a quaternary phosphonium ion, and the anion of formula (1) in the instant claims 6-7 with benefit of providing the ionic compound which has  such characteristic properties that no halogen atom is contained, thermal stability is excellent and hydrophobicity is exerted (Page 1, [0013]).  

    PNG
    media_image3.png
    108
    250
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    95
    253
    media_image4.png
    Greyscale


In an analogous art of the light-emitting electrochemical cell comprising a light-emitting layer contains an ionic compound, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify  an ionic compound by “095, so as to include the ionic compound contains an anion having a silicon atom, wherein the anion has a silicon-containing group represented by the following formula (la) and an anion group, the anion group is represented by -SO3-, -O-SO3-, or -OP(OR°)O2-. wherein R° is an alkyl group having 1 to 4 carbon atoms or the silicon-containing group and the anion group are bonded via an alkylene group having 2 to 12 carbon atoms as taught by “518, and would have been motivated to do so with reasonable expectation that this would result in providing characteristic properties that no halogen atom is contained, thermal stability is excellent and hydrophobicity is exerted as suggested by “518 (Page 1, [0013]). 
Regarding claims 11-12: “095 teaches a light-emitting electrochemical cell (Page 5/18, [0019]), wherein the ratio of the ionic liquid in the light emitting layer 12 is preferably from 1% by mass to 30% by mass, and more preferably from 5% by mass to 20% by mass. In addition, the content of the ionic liquid in the light emitting layer 12 is preferably from 10 to 25 parts by weight per 100 parts by weight of the organic polymer light emitting material (Page 11/18, [0039]). 
Example 1 indicates that a toluene solution of an organic polymeric light emitting material F8BT (9 g/L) and a toluene solution of ionic liquid trioctylbenzylphosphonium bis(trifluoromethane sulfonyl)imide (mw741.9) (9 g/L) are mixed at a ratio of 4:1 to prepare a composition for forming a light emitting layer, and then a light emitting layer is formed between the first and second electrodes, thus producing an electrochemical light emitting cell having excellent luminescence properties (Page 14/18, [0052]). The number of moles of the ionic compound per 1g mass of the light emitting material is about 3.4x 10-4 (~0.25/741.9), which is within the range in claims 11-12 of the present application.
Example 6 indicates that a toluene solution of the organic polymeric light emitting material SuperYellow (9 g/L) and a toluene solution of ionic liquid trioctylbenzylammonium bis(trifluoromethanesulfonyl)imide (9 g/L) are mixed at a ratio of 4:1 to prepare a composition for forming a light emitting layer, and then a light emitting layer is formed between the first and second electrodes, thus producing an electrochemical light emitting cell having excellent luminescence properties (Page 16/18, [0061]). Thus, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

9.	Claims 1-2, 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yonekawa et al. (JP 2015-216095 A, machine translation, hereinafter “”095”) in view of Gen Masuda (US Pub. No. 2015/0291633 A1, hereinafter “”633”).

Regarding claims 1-2,4-10: “095 teaches a light-emitting electrochemical cell (Page 5/18, [0019]) comprising a first electrode, a second electrode, and a light-emitting layer disposed between the first electrode and the second electrode (Page 5/18, [0019], Fig 1), wherein the light-emitting layer contains an ionic compound (Page 7/18, [0026]; Page 10/18, [0037]. “095 does not expressly teach the ionic compound contains an anion having a silicon atom, wherein the anion has a silicon-containing group represented by the following formula (1a) and an anion group, the anion group is an oxoanion group, the anion group is represented by -SO3-, -O-SO3-, or -OP(OR°)O2-. wherein R° is an alkyl group having 1 to 4 carbon atoms or the silicon-containing group and the anion group are bonded via an alkylene group having 2 to 12 carbon atoms, wherein the anion is represented by the formula (1) as set forth, wherein R1, R2, and R3 are methyl groups, and n is 2 or 3.

    PNG
    media_image1.png
    183
    438
    media_image1.png
    Greyscale

However, “633 teaches an ionic liquid comprising an electrolyte salt comprising a quaternary ammonium cation indicated by formula (1) and a trimethylsilyl alkanesulfonate anion indicated by formula (2) (Page 1, [0012]. 

    PNG
    media_image5.png
    137
    234
    media_image5.png
    Greyscale


1-R4 each independently indicate a C1-4 alkyl group or an alkoxyalkyl group indicated by --(CH2)n--OR. Any two among R1-R4 can mutually bond and form a ring together with a nitrogen atom to which same have bonded. The remaining two can mutually bond and form a spiro ring having a nitrogen atom as the spiro atom therefor. R indicates a methyl group or an ethyl group, n indicates 1 or 2 and m indicates 2 or 3 (Page 1, [0012])  with benefit of providing electrolyte salts which do not contain halogen atoms and have a wide potential window compared with conventional electrolyte salts (Page 1, [0010]). 
In an analogous art of the light-emitting electrochemical cell comprising a light-emitting layer contains an ionic compound, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify  an ionic compound by “095, so as to include the ionic compound contains an anion having a silicon atom, wherein the anion has a silicon-containing group represented by the following formula (la) and an anion group, the anion group is represented by -SO3-, -O-SO3-, or -OP(OR°)O2-. wherein R° is an alkyl group having 1 to 4 carbon atoms or the silicon-containing group and the anion group are bonded via an alkylene group having 2 to 12 carbon atoms, wherein R1, R2, and R3 are methyl groups, and n is 2 or 3 as taught by “633, and would have been motivated to do so with reasonable expectation that this would result in providing electrolyte salts which do not contain halogen atoms and have a wide potential window compared with conventional electrolyte salts as suggested by “633 (Page 1, [0010]). 
Regarding claims 11-12: “095 teaches a light-emitting electrochemical cell (Page 5/18, [0019]), wherein the ratio of the ionic liquid in the light emitting layer 12 is preferably from 1% by mass to 30% by mass, and more preferably from 5% by mass to 20% by mass. In addition, the content of the ionic liquid in the light emitting layer 12 is preferably from 10 to 25 parts by weight per 100 parts by weight of the organic polymer light emitting material (Page 11/18, [0039]). 
-4 (~0.25/741.9), which is within the range in claims 11-12 of the present application.
Example 6 indicates that a toluene solution of the organic polymeric light emitting material SuperYellow (9 g/L) and a toluene solution of ionic liquid trioctylbenzylammonium bis(trifluoromethanesulfonyl)imide (9 g/L) are mixed at a ratio of 4:1 to prepare a composition for forming a light emitting layer, and then a light emitting layer is formed between the first and second electrodes, thus producing an electrochemical light emitting cell having excellent luminescence properties (Page 16/18, [0061]). Thus, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

10.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yonekawa et al. (JP 2015-216095 A, machine translation, hereinafter “”095”) in view of Kamimura et al. (JP 2009-057541 A, machine translation, hereinafter “”541).

Regarding claims 1-10: “095 teaches a light-emitting electrochemical cell (Page 5/18, [0019]) comprising a first electrode, a second electrode, and a light-emitting layer disposed between the first electrode and the second electrode (Page 5/18, [0019], Fig 1), wherein the light-emitting layer contains an ionic compound (Page 7/18, [0026]; Page 10/18, [0037]. “095 does not expressly teach the ionic compound contains an anion having a silicon atom, wherein 3-, -O-SO3-, or -OP(OR°)O2-. wherein R° is an alkyl group having 1 to 4 carbon atoms or the silicon-containing group and the anion group are bonded via an alkylene group having 2 to 12 carbon atoms, wherein the anion is represented by the formula (1) as set forth. 

    PNG
    media_image1.png
    183
    438
    media_image1.png
    Greyscale

However, “541 teaches an ionic liquid formed of a compound that has an organic silicon compound residue (Page 1/22, [000])  represented by general formula Z+A- (Page 6/22, [0012]) indicates that low corrosiveness, low viscosity, and excellent heat resistance etc. are achieved by having an organic silicon compound residue, and gives, as specific examples of an anion, formulae (21), (23), (27) (Page 9/22, [020]) corresponding to the silicon-containing anion in which the anion group is -SO3-, -O-SO3-, or -OP(OR°)O2- in the invention of the present application], etc. 

    PNG
    media_image6.png
    189
    267
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    103
    301
    media_image7.png
    Greyscale

In addition, “541 teaches as a cation of the ionic liquid, formulae (7) and (11) (Page 8/22, [0016]) cation that contains nitrogen and that is an imidazolium cation or a pyridinium cation in the invention of the present application, and further indicates that such a cation is preferable in 


    PNG
    media_image8.png
    297
    135
    media_image8.png
    Greyscale

Since the ionic liquid disclosed in “905 and the ionic liquids “541 share are a common function, a person skilled in the art could easily have conceived of using the well-known anions (ionic liquids) disclosed in “541 instead of the anion (ionic liquid) for the ionic liquid disclosed “905. It is noted that the substitution of equivalents (i.e., ionic liquid) requires no express motivation as long as the prior art recognizes the equivalency. In re Fount USPQ 532 (CCPA 1982); In re Siebentritt, 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v Linde Air Products Co., 85 USPQ 328 (USSC).

Regarding claims 11-12: “095 teaches a light-emitting electrochemical cell (Page 5/18, [0019]), wherein the ratio of the ionic liquid in the light emitting layer 12 is preferably from 1% by mass to 30% by mass, and more preferably from 5% by mass to 20% by mass. In addition, the 
Example 1 indicates that a toluene solution of an organic polymeric light emitting material F8BT (9 g/L) and a toluene solution of ionic liquid trioctylbenzylphosphonium bis(trifluoromethane sulfonyl)imide (mw741.9) (9 g/L) are mixed at a ratio of 4:1 to prepare a composition for forming a light emitting layer, and then a light emitting layer is formed between the first and second electrodes, thus producing an electrochemical light emitting cell having excellent luminescence properties (Page 14/18, [0052]). The number of moles of the ionic compound per 1g mass of the light emitting material is about 3.4x 10-4 (~0.25/741.9), which is within the range in claims 11-12 of the present application.
Example 6 indicates that a toluene solution of the organic polymeric light emitting material SuperYellow (9 g/L) and a toluene solution of ionic liquid trioctylbenzylammonium bis(trifluoromethanesulfonyl)imide (9 g/L) are mixed at a ratio of 4:1 to prepare a composition for forming a light emitting layer, and then a light emitting layer is formed between the first and second electrodes, thus producing an electrochemical light emitting cell having excellent luminescence properties (Page 16/18, [0061]). Thus, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/24/2021